part of fees he had received from his client as ordered by the bankruptcy
                court. In doing so, Bullis was found to have violated California Rule of
                Professional Conduct (RPC) 3-110(A), equivalent to Nevada RPC 1.1
                (competence), RPC 3-700(D)(1), equivalent to Nevada RPC 1.16(d)
                (declining or terminating representation), RPC 3-700(D)(2), equivalent to
                Nevada RPC 1.15 (safekeeping property), RPC 3-700(A)(2), equivalent to
                Nevada RPC 1.16 (declining or terminating representation), and RPC 4-
                100(B)(3), equivalent to Nevada RPC 1.15 (safekeeping property). Bullis
                also violated the California Business and Professions Code, section
                6068(m), equivalent to Nevada RPC 1.4 (communication), and section
                6103, equivalent to Nevada RPC 3.3 (candor toward the tribunal) and RPC
                8.4 (misconduct). No aggravating or mitigating circumstances were found.
                            SCR 114(4) provides that this court shall impose identical
                reciprocal discipline unless the attorney demonstrates or this court finds
                that at least one of four factors is present: (1) the procedure in the other
                jurisdiction denied the attorney due process; (2) there was such an
                infirmity of proof of the misconduct in the other jurisdiction that this court
                cannot accept the other court's decision; (3) substantially different
                discipline is warranted in this state; or (4) the established misconduct does
                not constitute misconduct under the rules of this state. Discipline
                elsewhere is res judicata, as SCR 114(5) provides that "[fin all other
                respects, a final adjudication in another jurisdiction that an attorney has
                engaged in misconduct conclusively establishes the misconduct for the
                purpose of a disciplinary proceeding in this state."
                            None of the four exceptions applies here. Accordingly, we
                grant the petition for reciprocal discipline. William Bullis is hereby
                irrevocably disbarred from the practice of law in Nevada. SCR 102(1).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                Bullis shall comply with SCR 115. The State Bar shall comply with SCR
                121.1.
                           It is so ORDERED.


                                                                           C.J.
                                                Gibbons


                                                                            J.
                                                Pickering



                                                Hardesty


                                                                            J.
                                                Parraguirre


                                                              /Pr&
                                                Douglas




                cc: David A. Clark, Bar Counsel
                     William H. Bullis
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A